Citation Nr: 1732732	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression (claimed as personality disorder).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

Hellen Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1991 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2013, the Veteran requested a hearing before a Veterans Law Judge at a local RO but later withdrew that request, through his attorney, in December 2013.

In April 2014, the Board reopened the Veteran's claim for service connection for a psychiatric disorder and remanded the issue for further development.

In September 2014, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In May 2016, the Board remanded the appeal to schedule the Veteran for the requested hearing.  However, in August 2016, the Veteran, again, withdrew his request for a hearing, as indicated by his attorney.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In compliance with Clemons, the Board has broadly construed the claim as characterized on the first page.

The Board notes that the Veteran was previously represented by attorney Kenneth LaVan (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in August 2009).  In February 2017, Mr. LaVan withdrew his representation, and the Veteran filed a new power of attorney in favor of attorney Adam Neidenberg.  The Board recognizes the change in representation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board's review of the record appears to show that the AOJ has substantially complied with the directives of the most recent September 2014 remand. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  However, the Board finds that the AOJ has not yet substantially complied with the prior April 2014 remand requiring that the Veteran be provided with an adequate VA examination to determine the nature of any current psychiatric disability the Veteran may have and its relationship to service.

In December 2009, the Veteran first underwent VA examination for his psychiatric condition.  The examiner diagnosed the Veteran with depression, NOS, but found that it was less likely as not that this disability was caused by or related to his personality disorder diagnosis in service because service treatment records did not indicate a diagnosis of depression, but of personality disorder with antisocial traits.  In April 2014, the Board remanded the appeal to obtain further medical opinion because the December 2009 VA examiner's opinion lacked an adequate rationale.  

In August 2014, the AOJ obtained a medical addendum opinion.  The August 2014 examiner suggested that the diagnosis of the December 2009 examiner was based on the Veteran's subjective complaint of being depressed for the 10 to 15 years prior to 2009.  The August 2014 examiner appeared to imply that other diagnoses noted in subsequent treatment reports-such as alcohol dependence, substance induced mood disorder, or anxious mood-might be more appropriate, although this is unclear.  The August 2014 examiner also concluded, without adequate rationale, that any depression that the Veteran might suffer from is not related to his in-service diagnosis of personality disorder with antisocial traits because the depression diagnosis is based only on the Veteran's subjective report, and because the Veteran stated that he had experienced depressed mood upon losing his job in about 2009.  The Board finds the August 2014 addendum opinion to be inadequate because the rationale provided is unclear, and raises questions about current diagnosis and their relationship, if any, with the Veteran's period of service.  Therefore, remand is warranted to provide the Veteran with another VA examination and opinion.

Remand is also warranted because review of the record reveals outstanding VA treatment records relevant to the Veteran's claim.  Currently, the Veteran's claims file contains about 14 pages of VA treatment records from 2009 and 2010.  Significantly, the August 2014 VA addendum opinion cites to various VA treatment records from 2010, 2011, and 2012, which are missing from the claims file and thus cannot be reviewed by the Board.  Therefore, on remand, the AOJ must obtain and associate with the claims file all VA treatment records dating from March 1993, the date of his discharge from service, to the present.

In addition, the Veteran's attorney has requested that VA obtain records relating to treatment received by the Veteran at a military hospital.  Specifically, the Veteran indicated in his original March 1994 claim that he had received mental health treatment on March 20, 1993 at the San Diego Naval Hospital.  Because it does not appear that the AOJ has attempted to obtain these records, the AOJ must do so on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from March 1993 to the present.  All records and/or responses received should be associated with the claims file.

2.  Obtain any outstanding in-service service clinical or hospital records reflecting treatment of the Veteran from the San Diego Naval Hospital in March 1993. 

Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile.

3.  Schedule the Veteran for a new VA psychiatric examination with an examiner other than the individual who authored the August 2014 VA addendum opinion.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should note that the claims file was reviewed.

The examiner should address the following:

(A) Identify all current psychiatric disabilities, to include depression, NOS and personality disorder.  If the Veteran is not diagnosed with a personality disorder, please comment on the accuracy of his in-service diagnosis of personality disorder with antisocial traits upon separation from service.  

(B) For each currently diagnosed psychiatric disability, is it at least as likely as not (50 percent or higher probability) that such disability had on its onset in, or is otherwise related to his service?  In so answering, the examiner should address the following:

 (1) the Veteran's statement that he has been depressed for 10-15 years prior to his 2009 examination, and 

 (2) service treatment records documenting the Veteran's in-service psychiatric difficulties and diagnosis of personality disorder with antisocial traits.  See December 18, 1992 Service Treatment Record; December 18, 1992 Service Psychiatric Consult.

Each opinion provided must be supported by a clear explanation consistent with the record.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his attorney and allow the Veteran's attorney to submit additional argument on behalf of the Veteran's claim.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

